Exhibit 10.1

SECOND AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT (the “Second Amendment” or this “Amendment”) dated as of
February 4, 2008 (“Effective Date”), is between Flotek Industries, Inc., a
Delaware corporation (the “Borrower”), and Wells Fargo Bank, National
Association, a national banking association, as lender (the “Bank”).

RECITALS

A. The Borrower and the Bank are parties to a Amended and Restated Credit
Agreement dated as of August 31, 2007 (as amended, modified or supplemented
prior to the date hereof, the “Credit Agreement”), pursuant to which the Bank
agreed to make loans to, and issue letters of credit on behalf of, the Borrower.

B. The Borrower intends to issue up to $150,000,000 of senior, unsecured
convertible notes (the “Offering”) proceeds of which will be used to fund the
acquisition (the “Acquisition”) of substantially all of the assets of Teledrift,
Inc. (“Teledrift”) and for general corporate purposes.

C. The issuance of indebtedness under the Offering and the Acquisition are not
permitted under the Credit Agreement.

D. The Borrower and the Bank had originally contemplated entering into a new,
syndicated revolving and term credit facility (the “New Facility”) to be agented
by the Bank which New Facility would have permitted the Offering and the
Acquisition.

E. To avoid a delay in commencing the Offering process which may occur as a
result of the time and efforts necessary to complete the due diligence and
documentation process related to the New Facility, the Borrower has asked the
Bank to consent to the Offering and the Acquisition directly under the Credit
Agreement.

F. Subject to the terms and conditions set forth herein, the Bank is willing to
permit the Offering and the Acquisition under the Credit Agreement, and in
connection therewith, wishes to make certain amendments to the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower and the Bank agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

2. Amendments. The following provisions of the Credit Agreement are hereby
amended as follows:

 



--------------------------------------------------------------------------------

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms in alphabetical order:

“Convertible Senior Notes” means the senior, unsecured convertible notes of the
Borrower issued pursuant to the Indenture and in an amount not to exceed an
aggregate principal amount of $150,000,000.

“Equipment Loan Maturity Date” means the Working Capital Loan Maturity Date.

“Indenture” means the Indenture to be entered into on or before the date of the
completion of the offering of the Convertible Senior Notes by and among the
Borrower, the subsidiary guarantors party thereto, and the trustee thereunder
that will govern the Convertible Senior Notes.

“Second Amendment” means that certain Second Amendment to Amended and Restated
Credit Agreement dated as of February 4, 2008.

“Senior Leverage Ratio” means, as of any date of determination, the ratio of
(a) senior, secured Indebtedness of the Borrower at such date to (b) EBITDA for
the 12 month period ending on such date.

“Senior Note Prepayment Date” means the date on which the Borrower is required
to pay any holder of the Convertible Unsecured Debentures as a result of the
conversion into cash by such holder of all or any portion of the Convertible
Unsecured Debentures or as a result of the repurchase by the Borrower of all or
any portion the Convertible Unsecured Debentures held by such holder, in either
case, as a result of (a) any optional or voluntary repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Convertible Unsecured Debentures, (b) the occurrence of any fundamental change,
as described in the Indenture or the Convertible Unsecured Debentures, or
(c) any action taken by the Borrower, including the distribution of stock
rights, warrants, or other distributions to holders of its common stock.

“Teledrift Acquisition” means the acquisition by the Borrower of substantially
all of the assets of Teledrift, Inc.

“Term Loan” means, collectively, the Equipment Loan and the Real Estate Loan.

(b) Section 1.01 of the Credit Agreement is hereby further amended by replacing
the defined term “Working Capital Loan Maturity Date” in its entirety with the
following:

“Working Capital Loan Maturity Date” means February 4, 2011.

(c) Sections 3.03(a) and 3.03(b) of the Credit Agreement are hereby amended to
read in their entirety as follows:

SECTION 3.03 Interest.

 

2



--------------------------------------------------------------------------------

(a) Each Base Rate Advance shall bear interest on the unpaid principal amount
thereof at a rate per annum equal to the lesser of (i) the Alternate Base Rate
plus 2.75% and (ii) the Highest Lawful Rate.

(b) Each Eurodollar Advance shall bear interest on the unpaid principal amount
thereof at a rate per annum equal to the lesser of (i) the Adjusted LIBO Rate
for the Interest Period in effect for such Advance plus 3.75% and (ii) the
Highest Lawful Rate.

(d) Section 3.04(b) of the Credit Agreement is hereby amended to read in its
entirety as follows:

(b) The Borrower hereby promises to pay the principal on the Equipment Loan in
quarterly installments of $2,000,000.00 each, payable on the last day of each
calendar quarter commencing with June 30, 2008, and a final installment of the
remaining, unpaid principal balance of the Equipment Loan payable on the
Equipment Loan Maturity Date.

(e) Section 3.06 of the Credit Agreement is hereby amended in its entirety to
read as follows:

SECTION 3.06 Mandatory Prepayments.

(a) In the event any Working Capital Loan Borrowing Base Certificate submitted
pursuant to Section 7.02 reflects that the Working Capital Exposure exceeds the
Working Capital Loan Borrowing Base, the Borrower shall promptly make a
prepayment in an aggregate principal amount equal to such excess.

(b) Within 15 days after the delivery of annual financial statements of the
Borrower and its Subsidiaries for the fiscal year ending December 31, 2008, and
each fiscal year thereafter, as contemplated by Section 7.02(a), the Borrower
shall repay the Equipment Loan, without premium or penalty, in an amount equal
to 50% of Excess Cash Flow for such fiscal year.

(c) On each Debenture Payment Date, the Borrower shall prepay the Equipment Loan
in an aggregate amount equal to the principal payment being made on such date
under the Convertible Senior Notes.

(d) On each date the Borrower or any of its Subsidiaries issues debt (other than
under the Convertible Senior Notes and regardless of whether such debt is
permitted hereunder), the Borrower shall prepay the Equipment Loan in an amount
equal to 100% of the net proceeds of such debt issuance.

(e) If the Borrower or any Subsidiary of the Borrower completes an asset sale
(regardless of whether such sale is permitted under the terms hereof) and the
proceeds thereof are not reinvested within 90 days after the completion of such
asset sale in assets which would become collateral for the Obligations to the
extent the sold assets were collateral for the Obligations, then upon the
expiration of such 90 day period the Borrower shall prepay the Equipment Loan in
an amount equal to 100% of such Net Proceeds of such asset sale which have not
been so reinvested; provided that, (i) this clause (e) shall not apply to Net
Proceeds from any individual asset sale (whether completed as a single
transaction or a series of transaction) which are less than $500,000 so long as
the aggregate amount of Net Proceeds which are not applied to this

 

3



--------------------------------------------------------------------------------

clause (e) does not exceed $2,000,000, and (ii) this clause (e) shall not apply
to the sale of inventory in the ordinary course of business.

(e) If the outstanding balance under the Equipment Loan exceeds 75% of the OLV
of Fixed Assets (as defined in the Second Amendment and as set forth in the
appraisals required to be delivered under the Second Amendment) which constitute
Collateral, but subject to the proviso below, the Borrower shall either
(i) prepay the Equipment Loan in an amount equal to such excess or (ii) within
thirty (30) days after the earlier of (A) the delivery of the last of such
appraisals by the Borrower to the Bank and (B) April 4, 2008, provide the Bank
with unencumbered, additional collateral such that after giving effect thereto
the outstanding balance under the Equipment Loan shall not exceed 75% of the OLV
of Fixed Assets that constitute Collateral; provided that if the Borrower fails
to deliver such required appraisals on or prior to April 4, 2008, then the “OLV
of Fixed Assets” for purposes of this clause (e) shall mean the orderly
liquidation value of the Borrower’s and its Subsidiaries’ fixed assets (other
than unencumbered real estate with an estimated fair market value of greater
than $1,000,000) as determined by the Bank in its reasonable discretion and
based on the appraisals and reports available to the Bank at such time.

(f) On the effective date of the Second Amendment, the Borrower shall prepay the
Equipment Loan so that the outstanding principal amount thereof on such
effective date does not exceed $40,000,000. Notwithstanding anything to the
contrary contained herein but subject to the availability requirement under
Section 4(e) of the Second Amendment, the Borrower may make such prepayment with
an Advance under the Working Capital Loan.

(g) Any prepayment of the Equipment Loan hereunder shall be applied to the
remaining installments of the Equipment Loan in inverse order of maturity.

(f) Section 3.07 of the Credit Agreement is hereby replaced in its entirety with
the following;

SECTION 3.07 Fees.

(a) The Borrower shall pay to the Bank a commitment fee equal to .50% per annum
on the average daily amount by which the Working Capital Loan Commitment exceeds
the outstanding Working Capital Exposure. Such fee is due quarterly in arrears
on each March 31, June 30, September 30 and December 31 and on the Working
Capital Loan Maturity Date.

(b) The Borrower shall pay to the Bank the following fees with respect to
Letters of Credit:

(i) a letter of credit fee for each Letter of Credit issued hereunder in an
amount equal to 3.75% per annum (calculated on the basis of a 360 day year) on
the face amount of such Letter of Credit for the period such Letter of Credit is
outstanding. Such fee shall be due and payable quarterly in arrears on
March 31, June 30, September 30, and December 31 of each year, and on the
Working Capital Loan Maturity Date; and

(ii) Such other usual and customary fees associated with any transfers,
amendments, drawings, negotiations or reissuances of any Letters of Credit. Such
fees

 

4



--------------------------------------------------------------------------------

shall be due and payable as requested by the Bank in accordance with the Bank’s
then current fee policy.

(g) Section 8.02 of the Credit Agreement is hereby amended by replacing the
period at the end of clause (e) with a semicolon and adding the following new
clause (f) to the end thereof:

(f) Indebtedness represented by the Convertible Senior Notes pursuant to the
Indenture and the subsidiary guarantees thereof pursuant to the Indenture;
provided that (i) all of such Indebtedness shall have been issued under the
initial issuance thereof or under the over-allotment option exercised by the
underwriters thereof, (ii) immediately before and immediately after giving
effect to the issuance of such Indebtedness, no Default or Event of Default
shall have occurred or be continuing, and (iii) such Indebtedness shall not have
(A) any affirmative or negative covenant (including financial covenants) that is
more restrictive than those set forth in this Agreement, provided that the
inclusion of any covenant that is customary with respect to such type of
Indebtedness and that is not found in this Agreement shall not be deemed to be
more restrictive for purposes of this clause (f), (B) any restriction on the
ability of the Borrower or any of its Subsidiaries to amend, modify, restate or
otherwise supplement this Agreement or the other Loan Documents, (C) any
restriction on the ability of the Borrower to enter into a syndicated revolving
and/or term loan facilities the proceeds of which would, in part, refinance the
Advances outstanding hereunder (a “New Facility”), regardless of whether such
New Facility is evidenced under a new credit agreement or as an amendment and
restatement of this Agreement, (D) any collateral or other security for such
Indebtedness, (E) any restrictions on the ability of any Subsidiary of the
Borrower to guarantee the Obligations (as such Obligations may be amended,
supplemented, modified, or amended and restated) or the obligations under the
New Facility, (F) any restrictions on the ability of any Subsidiary or the
Borrower to pledge assets as collateral security for the Obligations (as such
Obligations may be amended, supplemented, modified, or amended and restated) or
the obligations under the New Facility or (G) a scheduled maturity date that is
earlier than June 30, 2011.

(h) Section 8.11 of the Credit Agreement is hereby amended by replacing the
period at the end of clause (ii) with a semicolon and adding the following new
clause (iii) to the end thereof:

(iii) The Borrower may, directly or indirectly through one of its Subsidiaries,
complete the Teledrift Acquisition; provided that, (a) the Bank has been
provided a copy of the purchase document related to such acquisition and the
terms of such acquisition are acceptable to the Bank in its reasonable
discretion, and (b) if such acquisition is completed through a Subsidiary, such
Subsidiary is a Guarantor and substantially all of the assets acquired
thereunder would, upon completion thereof, constitute Collateral.

(i) Sections 8.08, 8.09 and 8.13 of the Credit Agreement are hereby replaced in
their entirety with the following:

SECTION 8.08 Leverage Ratio. Permit the Leverage Ratio as of each fiscal quarter
end to be more than (a) 3.50 to 1.0 for each fiscal quarter ending prior to
September 30, 2008, (b) 3.0 to 1.0 for each fiscal quarter ending on or after
September 30, 2008 but prior to March 31, 2009; (c)2.75 to 1.0 for each fiscal
quarter ending on or

 

5



--------------------------------------------------------------------------------

after March 31, 2009 but prior to September 30, 2009, and (d) 2.50 to 1.0 for
each fiscal quarter ending on or after September 30, 2009.

SECTION 8.09 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
as of each fiscal quarter end to be less than 1.25 to 1.0.

SECTION 8.13 Capital Expenditures. The Borrower shall not permit the aggregate
Capital Expenditures by the Borrower and its Subsidiaries in any fiscal year to
exceed $20,000,000.

(j) Article VIII of the Credit Agreement is hereby amended by adding the
following new Sections 8.15, 8.16 and 8.17 to the end thereof:

Section 8.15 – Convertible Senior Notes.

(a) The Borrower will not, after the initial issuance of the Convertible Senior
Notes, amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to the Convertible Senior Notes
or the Indenture (i) which shortens the fixed maturity, or increases the rate or
shortens the time of payment of interest on, or increases the amount or shortens
the time of payment of any principal or premium payable whether at maturity, at
a date fixed for prepayment, by acceleration, by mandatory redemption,
repayment, prepayment, or defeasance for cash or otherwise of such Convertible
Senior Notes, or increases the amount of, or accelerates the time of payment of,
any fees payable in connection therewith; (ii) which relates to the affirmative
or negative covenants, events of default or remedies under the documents or
instruments evidencing such Indebtedness and the effect of which is to subject
the Borrower or any of its Subsidiaries, to any provisions that are more onerous
or more restrictive provisions than those set forth in this Agreement; or
(iii) which otherwise adversely affects the interests of the Bank as senior
creditor or the interests of the Bank under this Agreement or any other Loan
Document in any material respect.

(b) The Borrower will not make or offer to make any optional or voluntary
repurchase, redemption, prepayment, repayment, defeasance or any other
acquisition or retirement for value (or the segregation of funds with respect to
any of the foregoing) (whether in whole or in part) of any of the Convertible
Senior Notes.

Section 8.16 –Minimum Net Worth. Permit the Borrower’s Net Worth (as defined
below) as of the end of each fiscal quarter, commencing with the quarter ending
March 31, 2008, to be less than an amount equal to (i) 80% of the Borrower’s Net
Worth as of the end of the fiscal quarter ended December 31, 2007 plus (ii) an
amount equal to 75% of the Borrower’s consolidated Net Income for each fiscal
quarter ending after December 31, 2007 in which such consolidated Net Income is
greater than $0 plus (iii) an amount equal to 100% of equity issuance proceeds
received by the Borrower or any Subsidiary after December 31, 2007. “Net Worth”
means, as to the Borrower, the consolidated shareholder’s equity of the Borrower
and its Subsidiaries (determined in accordance with GAAP).

SECTION 8.17 Senior Leverage Ratio. Permit the Senior Leverage Ratio as of each
fiscal quarter end to be more than 2.00 to 1.00.

(k) Section 9.01(j) of the Credit Agreement is hereby deleted in its entirety to
read as follows:

 

6



--------------------------------------------------------------------------------

(j) Intentionally Omitted.

3. Agreements.

(a) Appraisals. On or prior to April 4, 2008, the Borrower shall delivered to
the Bank written appraisals and/or written updates to previously delivered
appraisals, in each case, conducted by an industry recognized third party
appraiser setting forth, among other things, the orderly liquidation value (the
“OLV of Fixed Assets”) of all of the Borrower’s and its Subsidiaries’ fixed
assets (other than unencumbered real property with an estimated fair market
value of greater than $1,000,000 as determined by the Borrower and the Bank in
their reasonable discretion) which appraisals and updates shall be in form
satisfactory to the Bank in its reasonable discretion.

(b) New Facility. The Borrower agrees to (i) provide the Bank with such material
and other reasonable assistance necessary to complete the due diligence efforts
of the Bank in connection with the documentation and closing of the New Facility
and (ii) to negotiate, execute and deliver such loan documents governing such
New Facility in form and substance that would be acceptable to the bank loan
syndication and capital markets in order to achieve a successful syndication of
the New Facility, as detailed in, and based on, the fee letter, commitment
letter and term sheet dated the date hereof and referred to in Section 4(b)(ii)
below.

4. Conditions to Effectiveness. This Amendment shall become effective on the
date on which the following conditions have been satisfied or waived:

(a) the representations and warranties of the Borrower set forth in Section 4
hereof shall be true and correct;

(b) the Bank shall have received: (i) this Amendment duly executed and delivered
to the Bank by the Borrower and executed by the Bank, and (ii) a fee letter,
commitment letter and term sheet related to this Amendment and the New Facility
and with terms acceptable to the Bank;

(c) each Guarantor shall have executed and delivered an acknowledgment and
consent to this Amendment substantially in the form of Exhibit A hereto;

(d) the Borrower shall have paid to the Bank, in immediately available funds,
the fees required to be paid with the delivery of this Amendment under the fee
letter referenced in clause (b) above;

(e) after giving effect to any Advances that may be made on the date hereof to
refinance the Equipment Loan as required under the Credit Agreement, as amended
hereby, the Working Capital Exposure under the Credit Agreement shall not be
greater than $20,000,000; and

(f) the Borrower shall have paid or reimbursed the Bank for all of its
out-of-pocket costs and expenses incurred in connection with this Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the fees and disbursements
of counsel(s) to the Bank.

 

7



--------------------------------------------------------------------------------

5. Representations and Warranties. The Borrower hereby represents and warrants
to the Bank as follows:

(a) this Amendment has been duly authorized by all necessary corporate action
and constitutes the binding obligation of the Borrower;

(b) each of the representations and warranties made by the Borrower or its
Subsidiaries in or pursuant to the Credit Agreement and the other Loan Documents
is true and correct in all material respects as of the date hereof, as if made
(after giving effect to this Amendment) on and as of such date, except for any
representations and warranties made as of a specified date, which are true and
correct in all material respects as of such specified date;

(c) no Default has occurred and is continuing as of the date hereof or will
result from the execution and delivery of this Amendment; and

(d) This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, covenants and agreements under this Amendment by
the Borrower shall be a Default or Event of Default, as applicable, under the
Credit Agreement.

6. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision of the Credit Agreement and shall not be
construed as a consent to any action on the part of the Borrower that would
require a waiver or consent of the Bank or an amendment or modification to any
term of the Loan Documents except as expressly stated herein. The Borrower
hereby confirms and ratifies the Credit Agreement and each of the other Loan
Documents as amended hereby and acknowledges and agrees that the same shall
continue in full force and effect as amended hereby.

7. Reference to the Credit Agreement. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Credit Agreement,” “hereunder,”
“herein” or words of like import, and each reference to the Credit Agreement in
any of the other Loan Documents, refer to the Credit Agreement, as amended
hereby.

8. Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
electronic or facsimile form and all of such counterparts taken together shall
be deemed to constitute one and the same instrument.

9. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment refer to this Amendment as a whole and not to any particular
section or provision of this Amendment.

10. Headings Descriptive. The headings of the several sections of this Amendment
are inserted for convenience only and do not in any way affect the meaning or
construction of any provision of this Amendment.

 

8



--------------------------------------------------------------------------------

11. Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of Texas, without regard to such state’s
conflict of laws rules that would require the application of the laws of another
jurisdiction.

12. Release. The Borrower hereby releases and forever discharges the Bank and
each affiliate thereof and each of their respective employees, officers,
directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now or in the future own or hold, whether known or
unknown, for or because of any matter or thing done, omitted or suffered to be
done on or before the actual date upon which this Amendment is signed by any of
such parties (i) arising directly or indirectly out of the Credit Agreement as
amended or any other documents, instruments or any other transactions relating
thereto and/or (ii) relating directly or indirectly to all transactions by and
between the Borrower or their representatives and the Bank or any of their
respective directors, officers, agents, employees, attorneys or other
representatives, including any such that is caused by the negligence of any
released party. Such release, waiver, acquittal and discharge shall and does
include, without limitation, any claims of usury, fraud, duress,
misrepresentation, lender liability, control, exercise of remedies and all
similar items and claims, which may, or could be, asserted by the Borrower.

13. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties are signing this Amendment as of the date first
above written.

 

FLOTEK INDUSTRIES, INC. By:   /s/ Jerry D. Dumas Name:   Jerry D. Dumas Title:  
Chairman and Chief Executive Officer

 

Signature Page To Second Amendment



--------------------------------------------------------------------------------

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:   /s/ Bret West Name:     Title:    

 

Signature Page To Second Amendment



--------------------------------------------------------------------------------

EXHIBIT A

ACKNOWLEDGMENT AND CONSENT

In connection with the Second Amendment (the “Second Amendment”) to the Amended
and Restated Credit Agreement dated as of August 31, 2007 (the ‘Credit
Agreement”), which Second Amendment is dated February 4, 2007, between Flotek
Industries, Inc., a Delaware corporation (the “Borrower”), and Wells Fargo Bank,
National Association, each of the undersigned persons, as a Guarantor under the
Guaranty made by each such Person in favor of the Bank in connection with the
Loans to be advanced under the Credit Agreement, (a) acknowledges the execution
and delivery of the Amendment by the Borrower and the effect of the provisions
of the Amendment and (b) confirms and agrees that as of the date hereof, after
giving effect to the provisions of the Amendment, the Guaranty is, and continues
to be, in full force and effect and is hereby ratified and confirmed in all
respects and that the Guaranty and all of the Collateral secure, and shall
continue to secure, the payment of all of the Obligations pursuant to the terms
of the Guaranty and the Security Agreement, as the case may be. Capitalized
terms used herein without definition have the meanings assigned to them in the
Credit Agreement.

 

CESI CHEMICAL, INC.

TELEDRIFT ACQUISITION, INC.

FLOTEK PAYMASTER, INC.

MATERIAL TRANSLOGISTICS, INC.

PADKO INTERNATIONAL, INC.

PETROVALVE, INC.

SPIDLE SALES & SERVICE, INC.

TRINITY TOOL, INC.

TURBECO, INC.

USA PETROVALVE, INC.

SOONER ENERGY SERVICES, INC.

CAVO DRILLING MOTORS, LTD. CO.

By:      

        Lisa Meier

        Chief Financial Officer

 

Exhibit A